Citation Nr: 0300848	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-05 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran had active service from June 1969 to January 
1972.  

This appeal arises from a December 2000 rating action that 
denied a rating in excess of 30 percent for PTSD.  The 
veteran filed a Notice of Disagreement with the decision 
in July 2001; the RO issued a Statement of the Case (SOC) 
in April 2002; and the veteran filed a Substantive Appeal 
in May 2002.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has been 
accomplished.

2.  The veteran's PTSD is manifested, primarily, by a 
depressed mood, sleep disturbances (to include 
nightmares), lack of motivation regarding recreation and 
leisure activities, anxiety and recurrent intrusive 
thoughts; these symptoms are reflective of occupational 
and social impairment with no more than reduced 
reliability and flexibility.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (August  29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
and implementing regulations essentially eliminate the 
concept of a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties 
imposed by the VCAA and the implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim for a higher 
evaluation for PTSD has been accomplished.

In the April 2002 Statement of the case the veteran and 
his representative were furnished the pertinent laws and 
regulations governing this claim and the reasons for the 
denial.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed 
to substantiate the claim, and, as evidenced by the 
various letters soliciting information and/or evidence, 
have been afforded ample opportunities to submit such 
information and evidence.  Moreover, because, as explained 
in more detail below, there is no indication that there is 
any existing, potentially relevant evidence to obtain, the 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by VA is not at issue in this 
case.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159).  VA's duty to notify has been met.

The Board also finds that all necessary development has 
been accomplished.  There is no outstanding hearing 
request.  The veteran has been afforded a comprehensive VA 
psychiatric examination in November 2000, and medical 
treatment records dating from April 1998 to February 2002 
have been associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the claims file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a higher 
evaluation for PTSD on the merits, without directing or 
accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the 
merits.

I.  Analysis

The RO granted service connection and assigned an initial 
10 percent evaluation in a rating decision dated in May 
1998.  In a rating decision dated in October 1999 the RO 
increased this evaluation to 30 percent.  In October 2000 
the veteran requested an increased rating for PTSD.  

The report of a VA PTSD examination, conducted in November 
2000, shows the veteran giving a history of being followed 
by a therapist at Monadnock Family Services at 
approximately two to three week intervals for at least 
one-half hour per session.  He reported taking Xanax.  He 
lives with his wife of 26 years.  He continues to be a 
vice president of a bank in Brattleboro, Vermont.  He 
complained of difficulty sleeping without Xanax.  He 
reported that without medication he awakens 10-15 times 
per night.  With Xanax he is able to achieve five hours of 
fairly uninterrupted sleep.  He reported occasional 
nightmares, approximately one every three weeks.  He 
described flashbacks every day, consisting of scenes of 
Vietnam.  He reported that his temperament is fragile and 
he gets irritated easily.  He denied social anxiety and 
reported that he is able to attend shopping centers, 
restaurants, and be in crowds.  He reported his 
concentration has decreased.  He reported experiencing 
hostile ideation, but he does not intend to hurt anyone.  
He described hypervigilance, including light sleeping.  He 
stated that he used to work out regularly but that he has 
ceased to do this.

On examination the veteran was neatly dressed, 
cooperative, and had good personal hygiene.  His mood was 
stated as "mildly depressed" (variable).  His affect was 
full, mood congruent.  Speech was normal in rate and 
volume, and was nonpressured.  Thought processes were 
linear, logical, and goal directed.  There was no 
suicidal, homicidal, or psychotic ideation.  There was no 
obsessive/compulsive ideation.  Cognition was within 
normal limits.  Insight and judgment were good.  The 
veteran scored 30/30 on the mini-mental exam.  His proverb 
interpretation, design copying, and clock face were all 
normal.

The examiner noted that the disturbances reported by the 
veteran cause clinically significant distress and some 
impairment in social function, but that he is able to 
maintain his marital relationship and his job.  The 
disturbances tend to impact chiefly on his relationship 
with his family and friends and have resulted in a 
decrease in his pursuit of leisure activities and 
exercise.  Although these symptoms have been stable for 
some time, in the last year he has reported an increase.  
The main area of deterioration is in the frequency of 
intrusive thoughts and decreased tolerance and motivation 
for exercise and leisure activities.  The examiner 
assigned a Global Assessment of Functioning (GAF) Scale 
score of 60.

Private counseling records, from Monadnock Family 
Services, dated from April 1998 to February 2002 reflects 
that the veteran reported symptomatology similar to that 
noted on the November 2000 VA examination.  He reported 
feeling very stressed.  In December 1998 his affect was 
noted to be blunted.  He reported bouts with depression, 
increased irritability, decreased sleep and tearfulness.  
In January and February 2002 anxiety was noted.  

In April 2002, the RO increased the evaluation to 50 
percent, from October 23, 2000, the date of the veteran's 
claim for an increased rating.


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, in claims for 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 
9411, pursuant to a general rating formula for mental 
disorders.  Under that rating formula, a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as:  grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of closes relatives, own 
occupation, or own name.  

The medical evidence pertinent to the claim under 
consideration consists of the private treatment records 
dated from April 1998 to February 2002, and the report of 
a VA examination dated in November 2000.  Collectively, 
the pertinent medical evidence indicates that the 
veteran's PTSD is manifested, primarily, by a depressed 
mood, flashbacks, sleep disturbances (to include 
nightmares), anxiety, irritability and decreased 
motivation for exercise and leisure activity.  However, 
the evidence also demonstrates that the veteran has good 
insight and judgment, and intact memory, and there is no 
evidence of suicidal or homicidal ideation and 
hallucinations.  Although the veteran reported that his 
relationships with friends and family have suffered, he 
has a successful long-term marriage.  The Board finds that 
these symptoms are consistent with the criteria for no 
more than the current 50 percent rating, which, as 
indicated above, is assigned for occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  

While the veteran asserts that a higher evaluation is 
warranted, the medical findings simply do not demonstrate 
symptoms of the veteran's service-connected PTSD result in 
the degree of occupational and social impairment with 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships, required for at least the next higher, 70 
percent, rating under DC 9411.  There is no evidence of 
suicidal ideation or obsessional rituals.  The veteran's 
speech has not been described as intermittently illogical, 
obscure, or irrelevant.  There are no reported panic 
attacks.  While the veteran has reported depression, such 
is neither shown to be near-continuous panic nor to affect 
his ability to function independently, appropriately or 
effectively.  There also is no evidence of impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.

The veteran's assigned GAF likewise provides no basis for 
assignment of any higher evaluation in this case.  As 
noted above, the physician who examined the veteran in 
November 2000 assigned a GAF of 60.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), GAF scores between 51 and 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Such are 
not indicative of the level of impairment required for at 
least the next higher, 70 percent, evaluation.  

Under these circumstances, the Board finds that no more 
than the current 50 percent evaluation for PTSD is 
warranted, and that the criteria for at least the next 
higher, 70 percent, evaluation simply are not met.  It 
logically follows that the criteria for an even higher 
evaluation of 100 percent likewise are not met.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  
Additionally, however, there is no showing that the 
veteran's PTSD reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
On examination in November 2000 the examiner indicated 
that the veteran was employed as a vice president at a 
bank.  Moreover, there is no evidence that the veteran's 
PTSD has negatively impacted, or compromised the 
continuity of, any employment.  Thus, the Board finds that 
more interference with employment than is contemplated in 
the current 50 percent rating simply is not shown.  The 
veteran's PTSD is also not shown to warrant frequent 
periods of hospitalization (the veteran has never been 
hospitalized specifically for treatment of PTSD), or to be 
so exceptional or unusual as to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer 
the claim for accomplishment of the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claim for an increased 
evaluation for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claim for a higher evaluation, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



ORDER

A rating in excess of 50 percent for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

